Exhibit 10.1

THE BRENNER GROUP, INC.

Consulting Engagement Agreement

This Consulting Engagement Agreement (the “Agreement”) is made effective as of
October 31, 2014 (the “Commencement Date”) between The Brenner Group, Inc., a
Delaware corporation, with its principal place of business located at 19200
Stevens Creek Blvd., Suite 200, Cupertino, CA 95014-2530 (“Consultant”) and
Unwired Planet, Inc., a Delaware corporation, with its principal place of
business located at 170 South Virginia Street, Suite 201, Reno, NV 89501
(“Client”).

RECITALS

 

A. Consultant is in the business of providing management services to client
companies in all areas of business operations.

 

B. Client is in need of assistance in the form provided by Consultant.

 

C. Consultant and Client desire to enter into a consulting arrangement upon the
terms and conditions set forth herein.

NOW, THEREFORE, the parties hereto agree as follows:

 

1. ENGAGEMENT: Client agrees to engage Consultant under the terms of this
Agreement, and Consultant agrees to accept such engagement. Consultant, or its
representative shall be available to Client according to the time or the
projects specified in Exhibit A, attached hereto and made a part of this
Agreement by reference herein.

 

2. TERM AND TERMINATION: Consultant’s engagement pursuant to this Agreement
shall commence on October 31, 2014 and continue until October 31, 2015, unless
terminated earlier, as provided herein (the “Term”). At the end of the Term,
this Agreement shall automatically be extended for periods of three (3) months
each, unless one party gives the other party one (1) months’ notice of their
intent to not extend the Agreement. Other than for the reasons described in
Section 4, below, either party may terminate this Agreement during the Term, or
any extensions thereof, by giving the other party one (1) months’ written notice
of their intent to so terminate.

 

3. COMPENSATION AND EXPENSES: As compensation for services rendered by
Consultant pursuant to this Agreement, Client shall pay Consultant the sum(s) as
shown on Exhibit A, plus reimbursement for any expenses incurred on Client’s
behalf, including reasonable living expenses while working on this Assignment,
when such living expenses are incurred more than fifty miles from Consultant’s
headquarters. If Consultant uses an automobile on Client’s behalf, Client shall
reimburse Consultant for actual miles traveled at the rate of $0.58 per mile.
Consultant shall invoice Client for travel time to and from Client’s premises at
fifty (50) percent of the rates shown on Exhibit A(or other designated meeting
site as defined by Client). Client and Consultant agree that Exhibit A may be
modified from time to time, and such modifications shall be made a part of this
Agreement when executed by both parties.

 

Page 1 of 5



--------------------------------------------------------------------------------

THE BRENNER GROUP, INC.

 

 

4. PERSONNEL: Client and Consultant agree that Consultant is not in the business
of providing a recruiting or placement service for permanent positions. However,
if Client wishes to offer employment to any of Consultant’s representatives, and
if the representative wishes to accept such employment, Consultant has the right
to invoice Client, and Client will promptly pay, a fee as shown in the following
table:

 

Period after the Effective Date of the Agreement

  

% of estimated
first year’s
compensation**

Within the first six (6) months

   100%

Between seven (7) months and nine (9) months

     85%

After the commencement of the tenth (10th) month

     70%

 

     ** For purposes of this Agreement, “estimated first year’s compensation”
shall be defined to include first year’s annualized salary, first year’s
estimated annualized bonus, and number of shares of Client’s stock to be vested
to Consultant’s representative by the first anniversary of representative’s
employment by Client. In the case of equity, a warrant shall be issued to
Consultant for the percentage of representative’s shares, at the same price as
those as the representative. Equity considered “vested” shall be determined as a
function of the passage of time (i.e. disregarding cliffs and other vesting
deferral mechanisms built into the representative’s option plan).

 

     Client and Consultant also agree that the Client shall not offer any of
Consultant’s Representative (including all Exhibits, and whether or not
Consultant’s Representative remains an employee of Consultant) a consulting or
other non-permanent form of employment or engagement within twenty- four
(24) months of termination of Client’s engagement with Consultant, without
obtaining the express and written consent of Consultant. In the absence of this
approval, Consultant has the right to invoice Client, and Client will promptly
pay, a fee equal to 100% of the total amount paid by Client to the Consultant’s
former Representative for the greater of the duration of the project or until
the time which is twenty-four (24) months after the termination of the
Agreement.

 

5. INVOICING AND PAYMENT: Consultant shall invoice Client as of the fifteenth
and last day of each month for services performed pursuant to this Agreement.
Client shall pay Consultant’s invoice, in full, within five (5) business days of
the date of Consultant’s invoice. If Client does not pay Consultant pursuant to
these terms, Consultant shall have the right to receive a retainer, as described
in Paragraph 6, below.

 

6. RETAINER: If Consultant has the right, pursuant to Paragraph 5, above, to
receive a retainer from Client, and further, if Consultant requests such
retainer, Client shall pay Consultant a retainer (the “Retainer”) upon written
demand from Consultant. Such retainer shall approximate Consultant’s best
estimate of one half months’ worth of Consultant’s charges working on Client’s
matters. Client agrees that such retainer shall be replenished to an amount
equal to the following one half month’s projected amount due for projected
services during such period. Any retainer remaining shall be applied against the
final invoice pursuant to this Agreement.

 

Page 2 of 5



--------------------------------------------------------------------------------

THE BRENNER GROUP, INC.

 

 

7. STATUS: Consultant is engaged by Client as an independent contractor, and not
as an employee. As such, Consultant is solely responsible for and will make
proper and timely payment of any and all taxes on amounts paid by Client,
including, if applicable, estimated state and federal income taxes,
self-employment taxes, state disability insurance taxes and the like. Neither
Consultant nor Consultant’s Representative will receive or participate in any of
Client’s employee health insurance or any other employee fringe benefit
programs, and Consultant will not be covered by Client’s workers’ compensation
and other insurance policies.

 

8. PROPRIETARY INFORMATION AND INVENTIONS: Consultant understands that certain
proprietary information of Client’s may be disclosed to Consultant during the
term of this Agreement. Unless such information was known to Consultant prior to
such disclosure, or becomes part of the public domain, or disclosure is required
by government-compelled process, Consultant agrees not to disclose such
information to third parties for a period of twenty four months, without prior
written consent of the Client. Consultant acknowledges that, if requested by
Client, Consultant will sign an additional and separate Non-Disclosure Agreement
with Client.

 

9. NO AUTHORITY: Consultant does not have, and is not granted by this Agreement,
any express or implied right or authority to assume or create any obligations on
behalf of, or in the name of, Client; or to bind Client to, or enter into,
directly or indirectly, any contract, agreement or undertaking with any third
party. If Client wishes to grant such authority to Consultant, Client shall
issue such authority to Consultant in writing prior to Consultant taking any
such action.

 

10. INDEMNITY: Client shall offer the same level of indemnification to
Consultant as Client would normally provide to its officers and directors,
including such resolutions by its Board of Directors as are customary regarding
officer and director indemnification. Client shall cause its agent for its
insurance (including, but not limited to Directors’ and Officers’ Liability
Insurance, Employment Practices Liability Insurance, and Errors and Omissions
Insurance) policies to issue an endorsement indicating that Consultant and its
Representative are included as named insureds under said policy.

 

11. MISCELLANEOUS:

 

  A. ASSIGNMENT: This Agreement may not be assigned by either party hereto
without the prior written consent of the other.

 

  B. ADDITIONAL PERSONNEL: Consultant may use additional personnel to support
the requirements of Client under this Agreement. The additional personnel will
only be used after Client has agreed in writing to: (a) such addition; (b) the
compensation for such addition; (c) the term of such addition, and (d) such
addition is made a part of this Agreement by an amendment to Exhibit A, or added
as an additional Exhibit, and executed by both parties.

 

  C. GOVERNING LAW: This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

 

Page 3 of 5



--------------------------------------------------------------------------------

THE BRENNER GROUP, INC.

 

 

  D. NOTICES: All notices hereunder shall be in writing, and shall be deemed
given upon personal delivery or upon placing in the United States postal service
First Class delivery system, to the addresses set forth below:

 

If to Consultant:    If to Client:

Richard M. Brenner

  

Philip A. Vachon

Chief Executive Officer

  

Chairman of the Board

The Brenner Group, Inc.

  

Unwired Planet, Inc.

19200 Stevens Creek Blvd., St. 200

  

170 South Virginia Street, Suite 201

Cupertino, CA 95014-2530

  

Reno, NV 89501

 

       Either party may change its notice address by written notice to the other
in accordance herewith.

 

  E. AMENDMENT; ENTIRE AGREEMENT: This Agreement may be amended only in writing,
and signed by both parties. This Agreement sets forth the entire understanding
of the parties with respect to the subject matter hereof, and expressly
terminates and supersedes any and all oral and or written understandings and
agreements with regard to such subject matter.

 

  F. ATTORNEYS’ FEES: If any action is brought hereunder, the prevailing party
shall be entitled to reasonable attorneys’ fees to be fixed by the court in such
action.

 

  G. PARTIAL INVALIDITY: If any provision of this Agreement is found to be
invalid by any court or other authority, the invalidity of such provision shall
not affect the validity of the remaining provisions hereof.

IN WITNESS WHEREOF, the parties have executed this Agreement this 24th day of
October, 2014, to be effective as of thirty-first day of October, 2014.

 

Consultant:       Client: The Brenner Group, Inc.       Unwired Planet, Inc.

/s/ Richard M. Brenner

     

/s/ Philip A. Vachon

SIGNATURE       SIGNATURE

Richard M. Brenner

     

Philip A. Vachon

NAME       NAME

President & Chief Executive Officer

     

Chairman of the Board

TITLE       TITLE

 

Page 4 of 5



--------------------------------------------------------------------------------

THE BRENNER GROUP, INC.

 

Exhibit A

The Assignment shall be defined as:

 

  •   When elected by Client’s Board of Directors after Client has filed its SEC
form 10Q for its most current fiscal quarter, Consultant’s Representative #1
shall assist Client by serving as Client’s Chief Financial Officer, including
all duties and authorities normally associated with such position.

 

  •   Until elected by Client’s Board of Director’s to such position,
Consultant’s Representative #1 shall assist Client by working with Client’s
current Chief Financial Officer to effect a smooth transfer of knowledge and
duties from the existing Chief Financial Officer to Consult’s Representative #1.

 

  •   Consultant shall assist Client in such other matters as Client may
reasonably request.

Consultant’s rates for such services:

 

     Consultant’s Representative    Rate   1.   

Mark Thompson, or equivalent

   $ 275 per hour   

IN WITNESS WHEREOF, the parties have executed this Agreement this 24th day of
October, 2014, to be effective as of thirty-first day of October, 2014.

 

Consultant:       Client: The Brenner Group, Inc.       Unwired Planet, Inc.

/s/ Richard M. Brenner

     

/s/ Philip A. Vachon

SIGNATURE       SIGNATURE

Richard M. Brenner

     

Philip A. Vachon

NAME       NAME

President & Chief Executive Officer

     

Chairman of the Board

TITLE       TITLE

 

Page 5 of 5